--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Non-Competition and Non-Solicitation Agreement (this “Agreement”) is
between the employee identified in the signature block below (“Employee”) and
UDC, Inc., a New Jersey corporation with a place of business at 375 Phillips
Blvd., Ewing, New Jersey 08618, together with its affiliates (collectively,
“UDC”).
 
WHEREAS, Employee acknowledges and agrees that UDC is engaged in the highly
competitive business of research, development and commercialization of organic
light emitting diode (OLED) technologies and materials, which business activity
is worldwide in scope; and
 
WHEREAS, in the course of performing his or her duties for UDC, Employee has
been and will continue to be given access to confidential, proprietary and trade
secret information and materials of UDC, which items are highly sensitive and
important to the business of UDC; and
 
WHEREAS, this Agreement is designed to protect UDC from the unauthorized
disclosure or use of such information and materials, as well as to protect UDC
from unfair competition in the OLED marketplace; and
 
WHEREAS, as consideration for entering into this Agreement, UDC has offered
Employee incentive compensation in the form of immediately vesting shares of
Universal Display Corporation common stock.
 
NOW, THEREFORE, in accordance with the foregoing, UDC and Employee, intending to
be legally bound, hereby agree as follows:
 
1.           Non-Competition with UDC for a Limited Period.  Employee agrees
that during the period of Employee’s employment by UDC, and for a period of one
(1) year after separation of employment for any reason, Employee shall not,
directly or indirectly, become employed by or provide any services, whether as
an independent contractor or otherwise, for any person or entity where such
person or entity will directly or indirectly compete with UDC, or which are
intended to directly or indirectly compete with UDC, if any of Employee’s
duties, responsibilities or activities for or with such other person or entity
would involve Employee’s research, development or commercialization of OLED
technologies or materials, and such duties, responsibilities or activities would
be the same as or substantially similar to those that Employee conducts, has
conducted, or will conduct in the future on behalf of UDC.
 
2.           Non-Solicitation of UDC Employees.  Employee agrees that during the
period of Employee’s employment by UDC, and for a period of two (2) years after
separation of employment for any reason, Employee shall not, directly or
indirectly: (a) employ or retain any employee of UDC, whether as an independent
contractor, consultant or otherwise; or (b) solicit, contact or communicate
with, or encourage or assist any other person or entity to solicit, contact or
communicate with, any employee of UDC for the purpose of causing such employee
to leave the employ of UDC, or to become employed or retained by another person
or entity, whether as an independent contractor, consultant or otherwise.  The
term “employees” in this paragraph means any persons who were employed by UDC as
of the date of Employee’s separation of employment, or within the one (1) year
period prior to such date.
 
UDC Confidential
 
Page 1of 3

--------------------------------------------------------------------------------

 
3.           Non-Solicitation of UDC Customers.  Employee agrees that during the
period of Employee’s employment by UDC, and for a period of two (2) years after
separation of employment for any reason, Employee shall not, directly or
indirectly solicit, contact or communicate with any of UDC’s private or public
sector licensees, suppliers, customers, development partners, evaluation
partners or joint venturers (collectively “business clients”) with whom Employee
had a business relationship or business dealings during his or her employment at
UDC for the purpose of encouraging or causing such business client(s) to reduce,
modify or cease doing business with UDC, or to utilize the technology, materials
or services of any other person or entity in lieu of those of UDC.  The term
“business client” in this paragraph means any business client of UDC as of the
date of Employee’s separation of employment, or within the one (1) year period
prior to such date.
 
4.           Disclosure, Notice and Notification Obligations.  In order to
ensure compliance with the terms of this Agreement, Employee acknowledges and
agrees that if Employee seeks employment or an independent contractor or
consulting relationship with another person or entity within one (1) year
following his or her separation of employment for any reason, Employee shall,
prior to accepting an oral or written offer of employment, disclose to the
person or entity the obligations and restrictions described in paragraphs one
through three of this Agreement.  Employee acknowledges, agrees and authorizes
UDC to advise any person or entity with whom Employee accepts or may accept
employment, or with whom Employee enters or may enter into an independent
contractor or consulting relationship, of the existence and terms of Employee’s
obligations and restrictions under this Agreement.
 
5.           Injunction for Breach; Enforcement; Attorneys’ Fees.  In the event
of a breach or threatened breach of any provision of this Agreement, UDC shall
be entitled to seek from a court of competent jurisdiction a temporary
restraining order, preliminary injunction, permanent injunction, and/or any
other form of equitable relief without the requirement of posting a bond or
other security.  These rights and remedies shall be in addition to any other
legal and equitable rights and remedies, including compensatory and punitive
damages, UDC may have for any breach or threatened breach of this Agreement, for
any violation of UDC’s rights or Employee’s duties or obligations to UDC under
this Agreement or otherwise, or for any other violation of law.  It is further
agreed that in any judicial proceeding brought by UDC for a breach or threatened
breach of this Agreement, the prevailing party shall be entitled to be
reimbursed by the other party for its reasonable attorneys’ fees, expenses and
costs.
 
6.           Limited Enforcement by UDC; Partial Invalidity; Severability.  UDC
shall have the option and right to enforce any provision in this Agreement to a
lesser or more limited extent than the Agreement provides, upon written notice
to Employee.  The restrictions in this Agreement shall not apply if Employee has
the express, prior written consent of UDC’s President to engage in the
prohibited activity.  If any provision of this Agreement is declared to be void,
invalid, illegal, unreasonable or overbroad by a court of competent
jurisdiction, it is the parties’ intent that such provision be interpreted or
modified in a manner so as to provide the greatest degree of protection for
UDC.  Furthermore, any provision that a court of competent jurisdiction deems
void, invalid, illegal, unreasonable or overbroad shall be deleted from this
Agreement, and the remaining portions of this Agreement shall remain in full
force and effect.
 
7.           Miscellaneous.  This Agreement may not be modified unless agreed to
in writing by Employee and UDC.  Any waiver of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision, or of a breach of any other provision of this
Agreement.  This is the entire agreement of the parties and supersedes all prior
and
 
UDC Confidential
 
Page 2of 3

--------------------------------------------------------------------------------

 
8.           contemporaneous agreements, understandings, and representations of
the parties pertaining to the subject matter set forth in this Agreement.  The
provisions of this Agreement shall survive Employee’s separation of employment
for any reason.  This Agreement shall be binding upon Employee’s heirs,
executors, administrators and other legal representatives.  This agreement shall
inure to the benefit of UDC’s successors and assigns.  Employee agrees that the
validity, interpretation, construction, performance, breach and obligations of
this Agreement will be governed by the internal laws of New Jersey and not by
the laws of any other state, territory or country.  The parties agree that in
the event of a dispute involving or controversy arising out of this Agreement,
any lawsuit or action brought by either shall be commenced and maintained in a
court of competent jurisdiction in the State of New Jersey.
 
EMPLOYEE ACKNOWLEDGES THAT HE OR SHE UNDERSTANDS, AGREES TO, AND ACCEPTS ALL OF
THE TERMS OF THIS AGREEMENT.
 
Agreed and Accepted by Employee:
         
/s/ Michael Hack
 
2/5/07
(Signature of Employee)
 
Date
     
Michael Hack
   
(Employee’s Name)
                     
(Employee’s Address)
   



 


Acknowledgment of receipt and acceptance by:
 
UNIVERSAL DISPLAY CORPORATION
           
By:
/s/ Sidney D. Rosenblatt
           
Name:
Sidney D. Rosenblatt
           
Title:
CFO
           
Date:
2/1/07






UDC Confidential
 
Page 3of 3

--------------------------------------------------------------------------------

 
